DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 12 with the important feature being “an angled flange formed integrally with the at least one sidewall as a monolithic structure, the angled flange extending laterally outwardly from an inner edge merging with the at least one sidewall to a distal edge, wherein the inner edge is disposed intermediate and spaced apart from each of the open end and the closed end of the box, wherein the angled flange is configured to be disposed at a first angle of less than 90 degrees with respect to the at least one sidewall, wherein the angled flange is configured to resiliently flex about the inner edge thereof (claim 1)” and “the electrical box having a closed end, an open end, an interior surrounded by at least one sidewall extending from the open end to the closed end, and an angled flange formed integrally with the at least one sidewall as a monolithic structure, the angled flange extending from an inner edge merging with the at least one sidewall to a distal edge, wherein the inner edge is disposed intermediate and spaced apart from each of an open end and a closed end of the electrical box, the angled flange extending laterally outwardly from the at least one sidewall at an angle of less than 90 degrees relative to the at least one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see Applicant’s Remarks, filed April 28, 2021, with respect to claims 1 and 12 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1 and 12 have been withdrawn. The applicant argues that “The Balkwill reference fails to disclose or suggest "an angled flange formed integrally with the at least one sidewall as a monolithic structure, the angled flange extending laterally outwardly from an inner edge merging with the at least one sidewall to a distal edge."  The secondary reference of Feyes fails to cure the deficiencies of the Balkwill reference. Specifically, Feyes discloses an independently formed flange (32) that is not produced integrally as a monolithic structure with a corresponding box (10), but is instead molded onto the box (10)Serial No.: 16/412,899 Page 7 of 8 
Attorney Docket No.: 222352as a separate manufacturing step, as evidenced by a review of Fig. 5 and column 6, lines 43-47 of Feyes. 
The Feyes reference therefore similarly fails to disclose or suggest "an angled flange formed integrally with the at least one sidewall as a monolithic structure, the angled flange extending laterally outwardly from an inner edge merging with the at least one sidewall to a distal edge" in the same fashion as the 
Claim 12 is amended to include the same patentable limitations as Claim 1, hence Claim 12 is not rendered obvious by the cited combination of references for the same reasons outlined hereinabove.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/KRYSTAL ROBINSON/Examiner, Art Unit 2847      
/William H. Mayo III/Primary Examiner, Art Unit 2847